                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

BRENDA JONES, AS CO-                        :
ADMINISTRATOR OF THE ESTATE                 :
OF JOHN DAVID HORTMAN, ET AL.,              :
     Plaintiffs,                            :
                                            :
v.                                          :              3:12-cv-01297-WWE
                                            :
GOODRICH CORPORATION, ET AL.,               :
    Defendants.                             :

     MEMORANDUM OF DECISION ON DEFENDANTS’ MOTION FOR
      SUMMARY JUDGMENT ON THE ISSUE OF IMPLIED FIELD
                      PREEMPTION

       In this action, plaintiffs assert claims of strict liability, negligence, breach

of warranty, breach of contract, and fraud, stemming from the fatal crash of an

AH-6M “Mission Enhanced Little Bird” helicopter on August 8, 2011, at Fort

Benning, Georgia. U.S. Army pilots, John David Hortman and Steven Redd, were

killed in the accident.

       Pursuant to the Court’s request, the parties submitted briefs on the issue

of implied field preemption, that is when Congress intends federal law to occupy

the field to the exclusion of state law. Although the parties disagree as to many of

the underlying technical aspects of the case, the issue of field preemption is

primarily one of law. Moreover, even when resolving all ambiguities and drawing

all reasonable inferences in favor of plaintiffs, the Court finds, based on Second

Circuit precedent, that plaintiffs’ state law claims are preempted. For the

following reasons, summary judgment will be granted in defendants’ favor.




                                           1
                                 BACKGROUND

       Plaintiffs’ helicopter was powered by a single Rolls-Royce Model 250

Series IV engine with a specific designation of 250-C30R/3M. Plaintiffs submit

that moments before the crash impact that killed Captain Hortman and Chief

Redd, the Full Authority Digital Electronic Control (“FADEC”) computer that

controls all aspects of engine operation in their helicopter experienced a “step

count fault,” which caused a failure of the FADEC. A step count fault is caused

by, among other things, a faulty fuel metering valve potentiometer (“MVP”),

which is part of the hydromechanical unit that physically meters fuel to the

combustion chamber. The fault caused the FADEC to enter a fixed fuel mode

where the pilot cannot alter the fuel flow and power to the engine.

       The Army required both the baseline Mission Enhanced Little Bird engine

and all of the modifications, including modifications to the FADEC, to be FAA

certified. Any changes in equipment that were required by the Army also

required the Original Equipment Manufacturers (“OEMs”) to obtain additional

FAA certification. Plaintiffs’ statement of additional uncontested facts provides:

“It is clear that the FAA was the ‘Airworthiness Authority for the C30R/3M

engine.” [ECF No. 488, ¶ 27].

                                   DISCUSSION

       A motion for summary judgment will be granted where there is no genuine

issue as to any material fact and it is clear that the moving party is entitled to

judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

"Only when reasonable minds could not differ as to the import of the evidence is



                                           2
summary judgment proper." Bryant v. Maffucci, 923 F.2d 979, 982 (2d Cir.),

cert. denied, 502 U.S. 849 (1991).

      The burden is on the moving party to demonstrate the absence of any

material factual issue genuinely in dispute. American International Group, Inc.

v. London American International Corp., 664 F.2d 348, 351 (2d Cir. 1981). In

determining whether a genuine factual issue exists, the court must resolve all

ambiguities and draw all reasonable inferences against the moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

      If a nonmoving party has failed to make a sufficient showing on an

essential element of his case with respect to which he has the burden of proof,

then summary judgment is appropriate. Celotex Corp., 477 U.S. at 323. If the

nonmoving party submits evidence which is "merely colorable," legally sufficient

opposition to the motion for summary judgment is not met. Anderson, 477 U.S.

at 249.

      Implied Field Preemption

      “When Congress intends federal law to ‘occupy the field,’ state law in that

area is preempted.” Crosby v. National Foreign Trade Council, 530 U.S. 363, 372

(2000). The Second Circuit has found clear congressional intent to occupy the

entire field of aviation safety. Goodspeed Airport LLC v. East Haddam Inland

Wetlands & Watercourses Com’n, 634 F.3d 206, 210 (2d Cir. 2011). Indeed: “The

United States Government has exclusive sovereignty of airspace of the United

States.” 49 U.S.C. § 40103(a)(1).

      In Air Transport Ass'n of America, Inc. v. Cuomo (ATA), 520 F.3d
      218, 225 (2d Cir. 2008), this Court observed that several of our sister
      circuits, and several district courts within our own circuit, have

                                         3
       concluded that Congress intended to occupy the entire field of air
       safety and thereby preempt state regulation of that
       field. ATA examined evidence of Congressional “intent to centralize
       air safety authority and the comprehensiveness of [ ] regulations
       pursuant to that authority,” under both the Aviation Act and the
       ADA.

Goodspeed, 634 F.3d at 210.

       After concluding in Goodspeed that Congress intended to occupy the

entire field of air safety, the Second Circuit recognized the second step of the

implied preemption inquiry as an analysis of whether the state laws at issue

intrude upon the preempted field of air safety. Id. at 211.

       Goodspeed dealt with environmental laws that required a permit for tree

removal on wetlands near the Airport. The Second Circuit determined that

neither the Connecticut Inland Wetlands and Watercourses Act (“IWWA”) nor

the Connecticut Environmental Protection Act (“CEPA”) prohibited the removal

of the obstructions at issue. Moreover, the Airport was not licensed by the FAA,

was not federally funded, and had no federal agency approval or mandate to

remove the trees from its property. Id. at 211. The state laws did not enter the

scope of the preempted field in either their purpose or their effect: “On their face,

the IWWA, CEPA, and the local permit process established pursuant thereto do

not address issues of air safety.” Id. at 210. In sum, despite Congress’s intent to

occupy the entire field of air safety, there was no federal interest in the Airport’s

proposed actions, as the state laws at issue did not interfere with federal law.

       Seven years after its decision in Goodspeed, The Second Circuit affirmed

that “Congress intended the FAA, as amended by the ADA, to occupy the field of

air safety.” Fawemimo v. American Airlines, Inc., 751 Fed. Appx. 16, 19 (2d Cir.


                                           4
2018) (summary order). Accordingly, “State laws that conflict with the FAA or

sufficiently interfere with federal regulation of air safety are thus preempted.” Id.

       The Second Circuit recently confirmed its two-step field preemption

analysis in Tweed-New Haven Airport Authority v. Tong, 930 F.3d 65, 74 (2d Cir.

2019). After recognizing federal preemption of the “entire field of air safety,” the

Court of Appeals looked to whether the runway statute at issue fell within the

scope of that preemption. Id.

       The runway statute at issue in Tweed effectively prohibited lengthening of

the primary runway beyond its current length of 5,600 feet. The limitation

directly restricted weight load, passenger capacity, and types of planes that can

use the runway. Id. at 74. The Court held that “[t]his localized, state-created

limitation is incompatible with the FAAct’s objective of establishing a uniform

and exclusive system of federal regulation in the field of air safety.” Id. The

Second Circuit also looked to the FAA’s involvement with Tweed:

       [T]he FAA’s involvement with Tweed and its runway project has been
       direct and significant. The Airport is federally regulated and exists
       within the Tweed-New Haven Airport Layout Plan (“ALP”), which is
       approved by the FAA. The FAA maintains full control over any
       modification to the ALP, including runway length. The Airport is
       classified by the FAA as a primary commercial service airport and is
       required to hold an operating certificate under FAA regulation 14
       C.F.R. Part 139. A Master Plan is required of all Part 139 airports, and
       Tweed’s Master Plan, which includes extending the length of the
       runway up to 7,200 feet, was approved by the FAA as far back as
       2002. This level of federal interest and involvement is further
       indication that the Runway Statute is preempted.

Id. at 75. The outcome of the Second Circuit’s field preemption analysis in Tweed

was simple: “We straightforwardly conclude that the Runway Statute falls well




                                          5
within the scope of the FAAct’s preemption because of its direct impact on air

safety.” Id. at 74.

       Plaintiffs submit three primary arguments as to why their claims in this

case are not preempted based on Tweed and its predecessors. Plaintiffs argue: (1)

The circumstances of Tweed do not speak to implied field preemption or to any

issues arising in the instant litigation; (2) The FAA’s interest and involvement

with aircraft engine-component design and certification is insufficient to position

such issues within the preempted realm of air safety; and (3) The subject military

aircraft is not subject to FAA certification requirements, so the state laws at issue

do not intrude upon the preempted field of air safety. Finally, plaintiffs submit

that their manufacturing defect claims should survive a finding of field

preemption.

       Field Preemption vs Conflict Preemption

       Plaintiffs first submit that “[t]he [Tweed] case has absolutely no bearing

on whether there is Implied Field Preemption because the Connecticut Runway

Statute actually conflicted with federal law.” Nevertheless, the case itself clearly

belies plaintiff’s reasoning. Indeed, the Second Circuit directly addressed this

argument when made by the State in Tweed:

       In response to all of this, the State maintains that implied
       preemption is not warranted because the Runway Statute “does not
       prevent Tweed from complying with any federally-mandated safety
       standards.” Appellee’s Br. at 56-57. But the State confuses different
       branches of implied preemption law: conflict preemption and field
       preemption. Conflict preemption exists when a state law “actually
       conflicts with federal law,” English v. Gen. Elec. Co., 496 U.S. 72, 79,
       110 S.Ct. 2270, 110 L.Ed.2d 65 (1990), in other words, where “state
       law stands as an obstacle to the accomplishment” of Congress’s
       intent, Hillsborough County v. Automated Med. Labs., Inc., 471 U.S.
       707, 713, 105 S.Ct. 2371, 85 L.Ed.2d 714 (1985). This case involves

                                          6
       field preemption, not conflict preemption. Field preemption
       exists where “Congress intended the Federal Government to occupy
       [a field] exclusively.” Air Transp. Ass’n, 520 F.3d at 220. And as we
       have seen, Congress intended the FAAct to occupy the entire field of
       air safety including runway length.

Tweed, 930 F.3d at 75 (emphasis added).

       Federal Interest and Involvement

       Second, plaintiffs submit that the level of federal interest presented by the

FAA’s product certification scheme is insufficient to warrant a finding of

preemption. In Tweed, the Second Circuit looked to the level of federal interest

and involvement with the Airport and its runway project and found it to be

“direct and significant.” Id. at 75. Plaintiffs attempt to contrast the FAA’s aircraft

design and certification scheme as a mere “spot check.” The Court is not

persuaded. Indeed, the Second Circuit’s decision in Fawemimo undercuts

plaintiff’s position. 751 Fed. Appx. at 19. The plaintiff in Fawemimo brought a

common law negligence action challenging the overall design of the airplane’s

monitors and seats after she allegedly hit her head on a television monitor above

her seat:

       Fawemimo’s claims are also barred by implied preemption. Congress
       intended the FAA, as amended by the ADA, to occupy the field of air
       safety. Goodspeed Airport LLC v. East Haddam Inland Wetlands &
       Watercourses Comm’n, 634 F.3d 206, 210 (2d Cir. 2011). State laws
       that conflict with the FAA or sufficiently interfere with federal
       regulation of air safety are thus preempted. Id. at 210–211. American
       produced evidence that its installation of monitors and seats was
       approved by federal agencies. Because the complaint challenges the
       overall design of the monitors and seats, it depends on a common law
       rule for monitors and seats that would conflict with requirements
       established by the federal government. This result would be contrary
       to the FAA’s goal of centralizing, in the federal government, the
       regulation of air safety. See Air Transp. Ass’n., 520 F.3d at
       225 (applying implied preemption to prevent state from enacting
       varying prohibitions on food and drink that would “unravel[ ] the

                                          7
        centralized federal framework for air travel”). Accordingly,
        Fawemimo’s claim is incompatible with the federal government’s
        authority to regulate the field of air safety and is preempted.

Fewemimo, 751 Fed. Appx. at 19-20; see also Spinrad v. Comair, Inc., 825 F.

Supp. 2d 397, 412 (E.D.N.Y. 2011) (“Comair is undoubtedly correct that plaintiff's

action would be preempted if it were premised solely the theory that the airstairs

were defectively designed for use as an emergency exit.”).

        The Court finds that the federal design and certification requirements

governing aircraft engine components are easily as direct and significant as those

governing cabin design in Fewemimo and stairway design in Spinrad. The

Federal Aviation Regulations (“FARs”) are pervasive and include regulations

governing engine control systems. See 14 C.F.R. § 33.28.1 This section’s

“requirements are applicable to any system or device that is part of engine type

design, that controls, limits, or monitors engine operation, and is necessary for

the continued airworthiness of the engine.” Id. Moreover, plaintiffs admitted

that in order to have the R/3M engine included on the type certificate for the

M250 family of engines, Rolls-Royce Corp. submitted seventy (70) engineering

test reports, department reports, design specifications, reports from GPECS,

manuals, and engineering drawings, all of which proved to the FAA that the

R/3M engine met federal certification standards. In addition, plaintiffs admit

that the FAA awarded type-certification of the R/3M engine, equipped with the

EMC-35A FADEC, on September 24, 2001. See Crout v. Haverfield International,

Inc., 269 F. Supp. 3d 90, 101 (W.D.N.Y. 2017) (“to the extent that those cases



114 C.F.R. § 33.28, “Engine control systems,” is appended at the end of this decision to
demonstrate the comprehensive nature of the Federal Aviation Regulations.

                                                 8
[from outside the Second Circuit] conflict with Goodspeed Airport's clear holding

that the FARs preempt state law regarding air safety, this Court is bound by the

law in this Circuit.”).

         Design and certification decisions for components directly affecting

airworthiness clearly fall within the scope of the “entire field of aviation safety.”

As in Fewemimo, plaintiffs’ attempt to enforce common law rules for aircraft

components would interfere with the uniform requirements established by the

federal government. See Fewemimo, 751 Fed. Appx. at 19-20. Localized, state-

by-state standards of care regarding such components are incompatible with the

FAA’s objective of establishing a “uniform and exclusive system of federal

regulation.” Air Transport Ass’n of America, Inc. v. Cuomo, 520 F.3d 218, 224

(2d Cir. 2008).

       Even the FAA has taken the view that preemption extends to product

liability claims. Sikkelee v. Precision Airmotive Corp., 822 F. 3d 680, 693 (3d

Cir. 2016). The Third Circuit in Sikkelee declined to defer to the agency’s view on

preemption and instead drew a line between regulations governing in-flight

operations (preempted) and aircraft design (not preempted). Id. at 694.

Plaintiffs cite to Sikkelee for the proposition that designing, and manufacturing

aircraft parts is not related to in-air operations of aircraft. Therefore, plaintiffs

argue that, “much like the tree cutting regulations in Goodspeed, the state law

products liability claims in this case do not intrude into the field of air safety.”

Nevertheless, the Second Circuit has not distinguished between in-air operations

on the one hand and design and manufacture on the other. Absent such a

distinction, aircraft engine component design falls squarely within the “entire

                                           9
field of air safety.” Indeed, Fawemimo involved a claim by an airline passenger

who alleged that she hit her head on a television monitor above her seat while

boarding the aircraft; the Second Circuit held that such a design claim is field

preempted without examining whether the parts were related to in-air

operations. Fawemimo, 751 Fed. Appx. at 19. Moreover, the instant case involves

design defect claims that allegedly caused the helicopter to crash, so the

components at issue here are more related to in-air operations than is location of

the television monitors, which the Second Circuit found to be preempted.

Accordingly, the Court finds that, under Second Circuit precedent, the level of

federal interest presented by the FAA’s product certification scheme sufficient to

warrant a finding of preemption.

       Military Aircraft

       Third, plaintiffs submit that regardless of any broad finding of preemption

of the entire field of aviation safety, the military helicopter at issue in this case

was not subject to FAA certification requirements. See U.S. v. Aero Spacelines,

Inc., 361 F.2d 916, 921-22 (9th Cir. 1966) (“[A]ircraft used exclusively in the

service of the government, but not including any government-owned aircraft

engaged in carrying persons or property for commercial purposes, have long been

exempt from regulatory control and from rules and regulations relating to civil

aircraft.”). Defendants respond that they were still bound by federal regulations

governing post-certification conduct on the part of a certificate holder, including:

• reporting “any failure, malfunction, or defect in any product or article
manufactured by it that it has determined has resulted in [serious failures or
malfunctions],” 14 C.F.R. § 21.3(a);



                                           10
• reporting “any defect in any product or article manufactured by it that has left
its quality system and that it determines could result in [serious failures or
malfunctions],” 14 C.F.R. §21.3(b);

• obtaining FAA approval prior to implementing any “major” design change (i.e.,
a change that appreciably impacts an aircraft’s “operational characteristics,”
something a FADEC change indisputably would impact), 14 C.F.R. § 21.93(a);
21.97; and

• complying with any Airworthiness Directive (“AD”) issued by the FAA,
including submission of design changes necessary to address the issue(s)
identified in the AD, 14 C.F.R. § 21.99.

       Moreover, defendants point out that plaintiffs admitted that “any

subsequent changes to the R/3M Engine, including the FADEC had to first be

approved by the FAA.”

       The decision to exempt government military aircraft from FAA standards

in certain contexts does not constrain the clear congressional intent to occupy the

entire field of aviation safety. It merely represents a choice by Congress to

relieve American armed forces from civilian restraints that would be

unreasonable in a war setting, not an opportunity for states to impose patchwork

standards of care on suppliers of the military forces of the United States.

Imposition of various common law rules upon military aircraft would be

incompatible generally with the federal government’s authority to regulate the

field of air safety, and specifically with the decision by Congress to relax

regulations for aircraft used exclusively in the service of government.

       Manufacturing Defect Claims

       Plaintiffs submit that even if the Court finds the entire field of aviation

safety to be preempted, plaintiffs’ manufacturing defect claims should survive.

See McConologue v. Smith & Nephew, Inc., 8 F. Supp. 3d 93 (D. Conn. 2014).


                                          11
Nevertheless, the manufacturing claims in McConologue were not preempted in

part because the plaintiff there alleged violation of the federal regulations:

       The sufficiently alleged that the Ceramic Liner implanted in his body
       was not manufactured in accordance with federal
       standards and that the failure to meet these standards resulted in
       the defect observed on the device implanted in his body; thus his
       manufacturing defect claim survives preemption under § 360k and
       meets the pleading standards set forth in Iqbal and Twombly.

Id. at 105 (emphasis supplied).

       Defendants respond that plaintiffs’ manufacturing claim should fail

because there is no evidence that the components at issue did not comply with

federal design specifications at the time of assembly, as required for a

manufacturing defect claim. See Ga. Prod. Liab. Law § 6:1 & n. 9 (“Proof that the

product possessed a defect at the time it left the manufacturer is essential [to a

manufacturing defects claim].” (citing Restatement (Third) of Torts). Here, post-

accident testing only reveals an “out of specification” finding after several years in

the field.

       Defendants also argue that they did not manufacture the FADEC MVP at

issue, so any manufacturing defect claim against them must fail. Defendants

point out that plaintiffs conceded that the MVP was supplied by third-party

vendor. See Mohanty v. Toyota Motor Sales, USA, Inc., 2018 WL 11408590, at *2

(N.D. Ga. 2008) (“[B]ecause Defendant did not manufacture the vehicle in

question, Defendant cannot be held strictly liable for any alleged manufacturing

defect that caused Plaintiff's injuries.”); see also Giordano v. PGT Industries, Inc.,

2007 WL 4233002, at *3 (S.D.N.Y. 2007) (“To hold a defendant liable for

manufacturing a defective product, the plaintiff must, of course, be able to prove


                                          12
that the defendant actually manufactured the product.”). Accordingly, plaintiffs

manufacturing defect claim will not survive summary judgment.

                                 CONCLUSION

      Plaintiffs’ state law claims of strict liability, negligence, breach of warranty,

breach of contract, and fraud are field preempted. Accordingly, summary

judgment will be granted in favor of defendants.

      Dated this 30th day of September, 2019, at Bridgeport, Connecticut.



                                        /w/Warren W. Eginton
                                   WARREN W. EGINTON
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                         13
14 C.F.R. § 33.28 Engine control systems.

(a) Applicability. These requirements are applicable to any system or device that is part of engine type
design, that controls, limits, or monitors engine operation, and is necessary for the continued airworthiness
of the engine.
(b) Validation—
(1) Functional aspects. The applicant must substantiate by tests, analysis, or a combination thereof, that the
engine control system performs the intended functions in a manner which:
(i) Enables selected values of relevant control parameters to be maintained and the engine kept within the
approved operating limits over changing atmospheric conditions in the declared flight envelope;
(ii) Complies with the operability requirements of §§ 33.51, 33.65 and 33.73, as appropriate, under all likely
system inputs and allowable engine power or thrust demands, unless it can be demonstrated that failure of
the control function results in a non-dispatchable condition in the intended application;
(iii) Allows modulation of engine power or thrust with adequate sensitivity over the declared range of engine
operating conditions; and
(iv) Does not create unacceptable power or thrust oscillations.
(2) Environmental limits. The applicant must demonstrate, when complying with §§ 33.53 or 33.91, that the
engine control system functionality will not be adversely affected by declared environmental conditions,
including electromagnetic interference (EMI), High Intensity Radiated Fields (HIRF), and lightning. The
limits to which the system has been qualified must be documented in the engine installation instructions.
(c) Control transitions.
(1) The applicant must demonstrate that, when fault or failure results in a change from one control mode to
another, from one channel to another, or from the primary system to the back-up system, the change occurs
so that:
(i) The engine does not exceed any of its operating limitations;
(ii) The engine does not surge, stall, or experience unacceptable thrust or power changes or oscillations or
other unacceptable characteristics; and
(iii) There is a means to alert the flight crew if the crew is required to initiate, respond to, or be aware of the
control mode change. The means to alert the crew must be described in the engine installation instructions,
and the crew action must be described in the engine operating instructions;
(2) The magnitude of any change in thrust or power and the associated transition time must be identified
and described in the engine installation instructions and the engine operating instructions.
(d) Engine control system failures. The applicant must design and construct the engine control system so
that:
(1) The rate for Loss of Thrust (or Power) Control (LOTC/LOPC) events, consistent with the safety objective
associated with the intended application can be achieved;
(2) In the full-up configuration, the system is single fault tolerant, as determined by the Administrator, for
electrical or electronic failures with respect to LOTC/LOPC events;
(3) Single failures of engine control system components do not result in a hazardous engine effect; and
(4) Foreseeable failures or malfunctions leading to local events in the intended aircraft installation, such as
fire, overheat, or failures leading to damage to engine control system components, do not result in a
hazardous engine effect due to engine control system failures or malfunctions.
(e) System safety assessment. When complying with this section and § 33.75, the applicant must complete a
System Safety Assessment for the engine control system. This assessment must identify faults or failures that
result in a change in thrust or power, transmission of erroneous data, or an effect on engine operability
producing a surge or stall together with the predicted frequency of occurrence of these faults or failures.
(f) Protection systems.
(1) The design and functioning of engine control devices and systems, together with engine instruments and
operating and maintenance instructions, must provide reasonable assurance that those engine operating
limitations that affect turbine, compressor, fan, and turbosupercharger rotor structural integrity will not be
exceeded in service.
(2) When electronic overspeed protection systems are provided, the design must include a means for testing,
at least once per engine start/stop cycle, to establish the availability of the protection function. The means
must be such that a complete test of the system can be achieved in the minimum number of cycles. If the test

                                                        14
is not fully automatic, the requirement for a manual test must be contained in the engine instructions for
operation.
(3) When overspeed protection is provided through hydromechanical or mechanical means, the applicant
must demonstrate by test or other acceptable means that the overspeed function remains available between
inspection and maintenance periods.
(g) Software. The applicant must design, implement, and verify all associated software to minimize the
existence of errors by using a method, approved by the FAA, consistent with the criticality of the performed
functions.
(h) Aircraft-supplied data. Single failures leading to loss, interruption or corruption of aircraft-supplied data
(other than thrust or power command signals from the aircraft), or data shared between engines must:
(1) Not result in a hazardous engine effect for any engine; and
(2) Be detected and accommodated. The accommodation strategy must not result in an unacceptable change
in thrust or power or an unacceptable change in engine operating and starting characteristics. The applicant
must evaluate and document in the engine installation instructions the effects of these failures on engine
power or thrust, engine operability, and starting characteristics throughout the flight envelope.
(i) Aircraft-supplied electrical power.
(1) The applicant must design the engine control system so that the loss, malfunction, or interruption of
electrical power supplied from the aircraft to the engine control system will not result in any of the following:
(i) A hazardous engine effect, or
(ii) The unacceptable transmission of erroneous data.
(2) When an engine dedicated power source is required for compliance with paragraph (i)(1) of this section,
its capacity should provide sufficient margin to account for engine operation below idle where the engine
control system is designed and expected to recover engine operation automatically.
(3) The applicant must identify and declare the need for, and the characteristics of, any electrical power
supplied from the aircraft to the engine control system for starting and operating the engine, including
transient and steady state voltage limits, in the engine instructions for installation.
(4) Low voltage transients outside the power supply voltage limitations declared in paragraph (i)(3) of this
section must meet the requirements of paragraph (i)(1) of this section. The engine control system must be
capable of resuming normal operation when aircraft-supplied power returns to within the declared limits.
(j) Air pressure signal. The applicant must consider the effects of blockage or leakage of the signal lines on
the engine control system as part of the System Safety Assessment of paragraph (e) of this section and must
adopt the appropriate design precautions.
(k) Automatic availability and control of engine power for 30–second OEI rating. Rotorcraft engines having
a 30–second OEI rating must incorporate a means, or a provision for a means, for automatic availability and
automatic control of the 30–second OEI power within its operating limitations.
(l) Engine shut down means. Means must be provided for shutting down the engine rapidly.
(m) Programmable logic devices. The development of programmable logic devices using digital logic or other
complex design technologies must provide a level of assurance for the encoded logic commensurate with the
hazard associated with the failure or malfunction of the systems in which the devices are located. The
applicant must provide evidence that the development of these devices has been done by using a method,
approved by the FAA, that is consistent with the criticality of the performed function.




                                                       15
